Citation Nr: 1145587	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-27 271	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to October 19, 2009.

2.  Entitlement to a staged initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, from October 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran in this case served on active duty from March 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The February 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine, and assigned a 10 percent initial rating, effective from March 31, 2006.  During the pendency of the appeal, a rating decision in January 2010 granted a 20 percent staged initial rating for the disability at issue, effective from October 19, 2009.

Statements of record have raised the issues of entitlement to service connection for depression, as secondary to service-connected degenerative disc disease of the lumbar spine, and entitlement to service connection for hearing loss disability and tinnitus.  These matters have not been adjudicated by the RO, and as such, have not been developed for appellate consideration.  Hence, they are referred to the RO for appropriate action.


FINDING OF FACT

On April 21, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


